Citation Nr: 1729016	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress order (PTSD) prior to January 26, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease associated with herbicide exposure.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to January 26, 2010.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The detailed procedural history of this case is set forth in the Board's March 2016 decision, which reopened the Veteran's service connection claim for a low back disorder and remanded the reopened claim, as well as the increased rating and TDIU claims captioned above, for further development.  


REMAND

In statements received in May 2017, the Veteran requested to participate in a Board hearing to be conducted at the RO via video-conference.  While the Veteran was previously scheduled to participate in a Board hearing in January 2016, the Veteran moved to a new residence around the time the hearing notification was issued, and it appears he therefore may not have received the notice.  

Accordingly, to ensure the Veteran's right to present the merits of his appeal, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a Board hearing to be conducted at the RO via video-conference, and so inform the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

